Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in Registration Statement (No. 033-48728) on Form S-8 of Chromcraft Revington, Inc. and Subsidiariesof our report dated March 31, 2011, relating to our audits of the consolidated financial statements which appear inthis Annual Report on Form 10-K of Chromcraft Revington, Inc. and Subsidiaries for the year ended December 31, 2010. /s/ McGladrey & Pullen, LLP Schaumburg, IL March 31, 2011
